     Case 1:16-cv-00150-DAD-BAM Document 87 Filed 09/16/21 Page 1 of 2


 1

 2

 3

 4

 5                        UNITED STATES DISTRICT COURT
 6                               EASTERN DISTRICT OF CALIFORNIA

 7

 8    GARY RAY BETTENCOURT,                             Case No. 1:16-cv-00150-DAD-BAM (PC)
 9                       Plaintiff,                     ORDER DENYING PLAINTIFF’S MOTION
                                                        FOR SUBMISSION OF MEET AND CONFER
10           v.                                         EXHIBITS AND MOTION FOR
                                                        SETTLEMENT CONFERENCE
11    PARKER, et al.,
                                                        (ECF No. 84)
12                       Defendants.
13

14          Plaintiff Gary Ray Bettencourt (“Plaintiff”) is a state prisoner proceeding pro se and in

15   forma pauperis in this civil rights action pursuant to 42 U.S.C. § 1983. This action proceeds on

16   Plaintiff’s claims of deliberate indifference in violation of the Eighth Amendment against

17   Defendant Crooks for pulling two teeth that did not need to be pulled, and against Defendants

18   Parker and Guzman for filing down six healthy teeth with a dental tool used for drilling cavities.

19          On June 4, 2021, Defendants filed an amended motion to compel Plaintiff to respond to

20   Defendants’ request for admissions and responses to request for production of documents. (ECF

21   No. 74.) The Court directed the parties to meet and confer regarding the discovery dispute and to

22   file a joint statement following the parties’ conference. (ECF No. 76.) Following the meet and

23   confer, Defendants filed a withdrawal of their motion to compel. (ECF No. 81.)

24          Currently before the Court is Plaintiff’s motion for submission of meet and confer exhibits

25   and a motion for a settlement conference, filed August 6, 2021. (ECF No. 84.) In response to the

26   Court’s order directing Defendants to file a response regarding Plaintiff’s request for a settlement

27   conference, (ECF No. 85), Defendants filed a response on August 30, 2021. (ECF No. 86.)

28   Plaintiff has not filed a reply, and the deadline to do so has expired. The motion is deemed
                                                       1
     Case 1:16-cv-00150-DAD-BAM Document 87 Filed 09/16/21 Page 2 of 2


 1   submitted. Local Rule 230(l).

 2          In his motion, Plaintiff requests permission to submit to the Court certain exhibits and

 3   documents discussed during the parties’ meet and confer, including dental records and copies of

 4   requests Plaintiff apparently submitted requesting further medical records. (ECF No. 84, pp. 7–

 5   8.) These documents are attached to Plaintiff’s motion. (Id. at 17–69.) Plaintiff requests, based

 6   on these records and his arguments that they provide evidence to support judgment in his favor,

 7   that the Court order a settlement conference. (Id.)

 8          In opposition, Defendants indicate that they do not believe a settlement conference would

 9   be beneficial based upon the significant disparities of the issues between the parties, and their

10   anticipated summary judgment motion on the merits of Plaintiff’s claims. (ECF No. 86.)

11   Defendants state that if their motion for summary judgment is denied, they would be open to

12   reconsidering their position and the potential benefits of a settlement conference. (Id.)

13          Plaintiff’s request is denied. The Court cannot serve as storage for the parties’ evidence,

14   and parties may not file evidence with the Court until the course of litigation brings the evidence

15   into question. Furthermore, based on Defendants’ statement that they do not believe a settlement

16   conference would be beneficial at this time, the Court declines to set this case for a settlement

17   conference. The parties are reminded that they are free to discuss settlement of this matter at any

18   time without judicial involvement by continuing to communicate among themselves. If in the

19   future the parties jointly decide that this action would benefit from a Court-facilitated settlement

20   conference, they may so inform the Court.
21          Accordingly, Plaintiff’s motion for submission of meet and confer exhibits and motion for

22   settlement conference, (ECF No. 84), is HEREBY DENIED.

23
     IT IS SO ORDERED.
24

25      Dated:     September 16, 2021                          /s/ Barbara   A. McAuliffe                _
                                                        UNITED STATES MAGISTRATE JUDGE
26
27

28
                                                        2
